Citation Nr: 0330646	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1943 to 
April 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a October 2001 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M & ROC) in Fargo, North Dakota, which denied 
the veteran's claim seeking entitlement to service 
connection for degenerative arthritis, lumbosacral spine.  


REMAND

Under 38 U.S.C.A. § 5103A (d) (West 2002), VA must provide a 
claimant with a medical examination in disability 
compensation cases in which there is competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of a disability, and the record indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval or air service, but the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.

In this case, the veteran was diagnosed with advanced 
degenerative arthritis, lumbosacral spine in a November 1997 
VA examination.  It was noted at the time that this 
condition was not related to the veteran's scar, right hip, 
residuals of a cyst operation.  In a September 2001 VA exam, 
the diagnosis was the same as in the November 1997 VA exam.  
Service treatment records from November 1944 indicated that 
the veteran complained of pain in the small of his back.  In 
a November 1997 statement, the veteran stated that he has 
experienced recurring, and increasingly severe back pain 
since leaving service.  A "buddy" statement dated January 
2001 indicated that the veteran had experienced back 
problems while in service, between the summer of 1945 and 
March 1946.    



However, the veteran has not been given a VA examination in 
this case that has addressed whether any current low back 
disorders are the result of injury incurred directly in 
service.  Both the November 1997 and September 2001 VA exams 
indicated only that the veteran's back pain and advanced 
degenerative arthritis, lumbosacral spine had no 
relationship to the scar on his right hip.  Therefore, the 
M & ROC should arrange for a VA examiner to examine the 
veteran and comment on whether any current low back 
disorders resulted from an injury or disease directly 
incurred in service.  

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The veteran should be scheduled for 
a VA examination for his low back 
condition.  The claims folder, to 
include all evidence added to the record 
in accordance with the paragraphs above, 
and a copy of this REMAND should be made 
available to the examiner in conjunction 
with the examination.  The veteran 
should be examined to determine the 
nature and etiology of all low back 
disorders that might be present.  

The examination report should include 
responses to the following medical 
items:
 
a.  State as precisely as possible 
diagnoses of all disorders of the 
lower back the veteran currently 
has.   
 
b.  For each diagnosis reported in 
response to item (a) above, state 
the time of onset of the disorder.




c.  For each diagnosis reported in 
response to item (a) above, the 
examiner should state, as a matter 
of medical judgment based on the 
entire record, whether it is at 
least as likely as not that the 
current low back disorder is the 
result of an  injury incurred in 
service.

All indicated testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to 
the examining physician in conjunction 
with the examination so that he/she may 
review pertinent aspects of the 
appellant's medical history.

2.  The M & ROC should re-adjudicate the 
appellant's claim of entitlement to 
service connection for a low back 
disability.  In the event that the claim 
is not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding entitlement to service 
connection for a low back disability which 
includes a summary of the additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  
 
The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the M & 
ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the M & ROCs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




